DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 23 April 2020.  The information therein was considered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a semiconductor device, comprising: a lower structure comprising a lower substrate, an upper substrate on the lower 5substrate, a peripheral circuit region between the lower substrate and the upper substrate and comprising peripheral wirings, and a gap-fill insulating layer penetrating the upper substrate; a stack structure in a memory cell array region on the lower structure and extending into a connection region on the lower structure, wherein the stack structure has a staircase structure in the connection region, wherein the stack structure comprises a gate region and a 10first insulating region, wherein the gate region is in the memory cell array region and extends into the connection region, and wherein the first insulating region is in the connection region; a capping insulating layer on the stack wherein the plurality of intermediate mold pads comprise a plurality of first intermediate mold pads and a second intermediate mold pad between a pair of the plurality of first intermediate mold pads, wherein each of the plurality of first intermediate mold pads has a first length in the Page 28Attorney Docket No.: 5649-5100 first direction, wherein the second intermediate mold pad has a second length in the first direction, greater than the first length, wherein at least one of the plurality of intermediate mold pads comprises a mold pad 5portion and an insulating protrusion portion on the mold pad portion, wherein at least one of the plurality of first intermediate mold pads comprises the mold pad portion and the insulating protrusion portion, and wherein at least a central region of the second intermediate mold pad does not comprise the insulating protrusion portion; and, as recited in independent claim 7, a semiconductor device, comprising: a lower structure; a stack structure in a memory cell array region on the lower structure and extending into a connection region on the lower structure, wherein the stack structure comprises a gate 15region comprising a plurality of gate pads and an insulating region comprising a plurality of mold pads; and a memory cell vertical structure penetrating the gate region in the memory cell array region, wherein the plurality of mold pads comprise a plurality of intermediate mold pads, 20wherein the plurality of intermediate mold pads comprise a plurality of first intermediate mold pads, and a second intermediate mold pad between a pair of the plurality of first intermediate mold pads, wherein each of the plurality of first intermediate mold pads has a first length in a first direction, 25wherein the second intermediate mold pad has a second length in the first direction, greater than the first length, wherein at least one intermediate mold pad of the plurality of intermediate mold pads comprises a mold pad portion and an insulating protrusion portion on the mold pad portion, 30wherein at least one first intermediate mold pad of the plurality of first intermediate mold pads comprises the mold pad portion and the insulating protrusion portion, and wherein at least a central region of the second intermediate mold pad does not include the insulating protrusion portion; and as recited in independent claim 15, a semiconductor device, comprising: a lower structure comprising a lower substrate, an upper substrate on the lower substrate, a peripheral circuit region between the lower substrate and the upper substrate and comprising peripheral wirings, and a gap-fill insulating layer penetrating the upper substrate;  25a stack structure in a memory cell wherein the plurality of intermediate mold pads comprise a plurality of first intermediate mold pads and a second intermediate mold pad between a pair of the plurality of first intermediate mold pads, 10wherein each of the plurality of first intermediate mold pads has a first length in a first direction, wherein the second intermediate mold pad has a second length in the first direction, greater than the first length, wherein the first direction extends to the connection region from the memory cell 15array region, and wherein at least one of the plurality of first intermediate mold pads has a first thickness, and wherein a central region of the second intermediate mold pad comprises an insulating material layer having a second thickness less than the first thickness, or the central 20region of the second intermediate mold pad comprises the capping insulating layer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. US 9,006,884 teach a pad structure including a plurality of first conductive layers and a plurality of first insulating layers formed alternately with each other in a contact region, wherein an end of the pad structure is patterned stepwise, a plurality of pad portions have a greater thickness than unexposed portions of the plurality of first conductive layers.

Lee et al. US 2015/0255385 teach conductive layers including a first region interposed between upper and lower insulating layers thereof, and a second region which extends from the first region and protrudes between the upper and lower insulating layers, and wherein a protruding part formed on a sidewall or an upper surface of the second region.

Hyun et al. US 2018/0053686 teach gate electrodes including line regions and contact regions, contact regions are on ends of the line regions and are thicker than the 

Lee et al. US 2018/0261618 teach gate electrodes including pad portions on the second area, and the pad portions are thicker than the gate electrodes disposed on the first area and in contact with the at least one secondary separation pattern.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/19/2021